UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-6032


RONNIE JOE VANZANT,

                   Plaintiff - Appellant,

             v.

DR. BERRY WEISSGLASS; DR. THEODOLPH JACOBS; KAREN HUFFMAN,
Physician Assistant,

                   Defendants – Appellees,

             and

CAROLINA CENTER FOR OCCUPATIONAL HEALTH; DIRECTOR DAWN
FRAZIER; NURSE MICHAEL MURRY,

                   Defendants.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. R. Bryan Harwell, District Judge. (8:15-cv-02876-RBH)


Submitted: June 15, 2017                                      Decided: July 6, 2017


Before KING, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Ronnie Joe Vanzant, Appellant Pro Se. Hugh Willcox Buyck, Gordon Wade Cooper,
BUYCK SANDERS & SIMMONS, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Ronnie   Joe   Vanzant    appeals   the   district   court’s   order   adopting   the

recommendation of the magistrate judge and granting summary judgment to the

Defendants on Vanzant’s 42 U.S.C. § 1983 (2012) action claiming deliberate indifference

to his serious medical needs and the court’s order denying reconsideration. We have

reviewed the record and find no reversible error. Accordingly, we affirm substantially on

the reasoning of the district court. Vanzant v. Weissglass, No. 8:15-cv-02876-RBH

(D.S.C., Sept. 6, 2016 & Dec. 19, 2016). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




                                            3